Appeal from a judgment of the Monroe County Court (Richard A. Keenan, J.), rendered March 2, 2005. The judgment convicted defendant, upon his plea of guilty, of robbery in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of robbery in the first degree (Penal Law § 160.15 [4]). The contention of defendant that his waiver *1353of the right to appeal was improperly couched in terms of forfeiture rather than explicit waiver is belied by the record on appeal (see People v King, 48 AD3d 1177 [2008]), and “[defendant's responses to County Court’s questions unequivocally established that defendant understood the proceedings and was voluntarily waiving the right to appeal” (People v Gilbert, 17 AD3d 1164, 1164 [2005], lv denied 5 NY3d 762 [2005]; see People v Winchester, 38 AD3d 1336 [2007], lv denied 9 NY3d 853 [2007]). Defendant’s challenge to the court’s suppression ruling is encompassed by that valid waiver of the right to appeal (see People v Kemp, 94 NY2d 831, 833 [1999]). Present—Smith, J.P., Lunn, Fahey and Peradotto, JJ.